

Exhibit 10.4

Execution Copy


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS.  IT MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR EVIDENCE
REASONABLY SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT
REQUIRED.  THE SECURITIES ISSUED UPON SUCH CONVERSION MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS OR EVIDENCE
REASONABLY SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED.


SENIOR SECURED PROMISSORY NOTE



 
Montvale, New Jersey
$____________
February __, 2009



FOR VALUE RECEIVED, Synvista Therapeutics, Inc., a Delaware corporation (the
“Borrower”), located at 221 West Grand Avenue, Montvale, NJ 07645, hereby
promises to pay to _______________________ (the “Lender”), located at
____________________________________________, or at such other place as the
Lender may from time to time reasonably designate, the principal sum of
______________________ ($___________) (the “Principal Amount”) in lawful money
of the United States, in immediately available funds, ON DEMAND, on or after
____, 2012 (the “Maturity Date”).
 
1.           Interest shall accrue at a rate per annum equal to one and
one-quarter percent (1.25%) from the date hereof until maturity (whether by
demand on or after the Maturity Date or by acceleration).  Such interest shall
be payable in cash at maturity.  In no event shall the rate of interest
hereunder exceed the maximum interest rate permitted by applicable law.
 
2.           This Note is one of several notes (the “Notes”) in the aggregate
principal amount of up to $______ and of like tenor issued by the Borrower to
the Lender and others (together, the “Lenders”) pursuant to the terms of that
certain Note Purchase Agreement, dated February __, 2009, as amended (the
“Purchase Agreement”).  By acceptance of this Note, the Lender hereby agrees
that each of the Notes issued pursuant to the Purchase Agreement shall rank
equally and ratably without priority over one another, and the Borrower agrees
that, except as expressly provided by the terms of the Notes, none of the Notes
shall be paid, in whole or in part, unless an equivalent, pro rata payment is
made with respect to all other Notes.
 
 
 

--------------------------------------------------------------------------------

 

3.           As security for the payment, performance and observance of the
obligations set forth in this Note, the Borrower has granted a security interest
in its assets to the collateral agent named in, and pursuant to, that certain
Security Agreement, dated _______, 2009 (the “Security Agreement”) and that
certain Intellectual Property Security Agreement, dated _______, 2009 (the “IP
Security Agreement” and together with the Security Agreement, the “Security
Agreements”).  Borrower hereby acknowledges and agrees that the performance and
observance of the obligations set forth in this Note by the Borrower shall be
deemed to be “Obligations” for purposes of the Security Agreements.
 
4.           The Borrower may prepay the principal balance of this Note plus
accrued but unpaid interest, without penalty, at any time prior to the Maturity
Date, provided that (a) at the date of prepayment there is no Event of Default
(as defined below) existing under this Note, and (b) following the prepayment,
the Company will have a minimum cash balance of the greater of (i) one year of
anticipated cash expenditures for the Company, as determined by the Company’s
Board of Directors, or (ii) $7,500,000.
 
5.           If (a) the Borrower fails to make any payment under this Note; (b)
the Borrower breaches any representation, warranty, covenant or agreement in the
Purchase Agreement or any other Transaction Document (as defined in the Purchase
Agreement), (c) the Borrower fails to pay when due any Indebtedness (as defined
in the Purchase Agreement) of the Borrower in an aggregate amount of One Hundred
Thousand Dollars ($100,000) or greater at any one time; (d) a final judgment or
judgments for the payment of money aggregating in excess of One Hundred Thousand
Dollars ($100,000) are rendered against the Borrower and which judgments are
not, within sixty (60) days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay; (e) the Borrower shall be dissolved, become insolvent
(however defined or evidenced), make an assignment for the benefit of creditors
or make or send a notice of intended bulk transfer; (f) any petition or
proceeding for any relief under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, receivership, liquidation or dissolution law
or statute now or hereinafter in effect (whether at law or in equity) is filed
or commenced by the Borrower; or (g) any trustee or receiver is appointed for
the Borrower or any property of the Borrower, a meeting of creditors is convened
or a committee of creditors is appointed for, or any petition or proceeding for
any relief under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, receivership, liquidation or dissolution law or statute
now or hereinafter in effect (whether at law or in equity) is filed or commenced
against the Borrower, which proceeding is not dismissed within thirty (30) days
(each of the foregoing, an “Event of Default”), then and in any such event and
at any time thereafter, the Lender may, at its option, declare all amounts owing
under Section 11 of this Note to be due and payable, whereupon the maturity of
the unpaid balance hereof shall be accelerated and the principal, together with
all unpaid interest accrued thereon, shall forthwith become due and payable;
provided, that, if any petition or proceeding for any relief under any
bankruptcy, reorganization, arrangement, insolvency, readjustment or debt,
receivership, liquidation or dissolution law or statute now or hereinafter in
effect (whether at law or in equity) is filed or commenced by the Borrower, all
amounts owing under this Note shall be, without notice, declaration or any
action by the Lender, accelerated, and immediately due and payable.

 
2

--------------------------------------------------------------------------------

 

6.           The Borrower hereby waives diligence, demand, presentment, protest
and notice of any kind, and assents to extensions of time of payment, release,
surrender or substitution or security, or forbearance or other indulgence,
without notice.
 
7.           No act, omission or delay by the Lender or course of dealing
between the Lender and the Borrower shall constitute a waiver of the rights and
remedies of the Lender hereunder.   No single or partial waiver by the Lender of
any Event of Default or right or remedy which it may have shall operate as a
waiver of any other Event of Default, right or remedy or of the same Event of
Default, right or remedy on a future occasion.
 
8.         Unless otherwise provided herein or in the Purchase Agreement, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, telexed or sent by United
States mail, to Borrower or Lender, as the case may be, addressed to it at the
respective address set forth on the first page of this Note and in the Purchase
Agreement, or at such other address as shall be designated by Borrower or
Lender, as the case may be, in a written notice to the other party complying as
to delivery with the terms of this Section 8.  All such notices and other
communications shall be deemed to have been given when (i) delivered by hand,
(ii) sent by overnight courier, with receipt acknowledgment, or (iii) sent by
certified mail, return receipt requested, postage prepaid.
 
9.           This Note shall be governed by and construed in accordance with the
internal law of the State of New York (without giving effect to the conflict of
laws principles thereof).  Any legal action or proceeding with respect to this
Note shall be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Note, the Borrower hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts.
 
10.           No provision hereof shall be modified, altered or limited except
by a written instrument expressly executed by the Borrower and Lenders holding a
majority in principal amount of the then outstanding Notes.
 
11.           In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this Note
shall be unreasonable or unenforceable in any respect, then such provision shall
be deemed limited to the extent that such court deems it reasonable and
enforceable, and as so limited shall remain in full force and effect.  In the
event that such court shall deem any such provision, or portion thereof, wholly
unenforceable, the remaining provisions of this Note shall nevertheless remain
in full force and effect.
 
12.           This Note and all obligations evidenced hereby shall be binding
upon the heirs, executors, administrators, successors and assigns of the
Borrower and shall, together with the rights and remedies of the Lender
hereunder, inure to the benefit of the Lender, its successors, endorsees and
permitted assigns.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
elected officer as of the date first set forth above.
 

 
SYNVISTA THERAPEUTICS, INC.
     
By:
     
Name:
Noah Berkowitz, M.D., Ph.D.
 
Title:
President and Chief Executive Officer

 
 
4

--------------------------------------------------------------------------------

 